Exhibit 10.5

PRESIDIO, INC.

EXECUTIVE BONUS PLAN

Section 1. Purpose

This Executive Bonus Plan (this “Plan”) is intended to provide an incentive for
superior work and to motivate eligible executives of Presidio, Inc., a Delaware
corporation (the “Company”), and its subsidiaries toward even higher achievement
and business results, to tie their goals and interests to those of the Company
and its stockholders, and to enable the Company to attract and retain highly
qualified executives. This Plan is for the benefit of Covered Executives (as
defined below).

Section 2. Administration

Subject to applicable law and regulation, the Board of Directors of the Company
(the “Board”), the Compensation Committee of the Board (the “Compensation
Committee”), or such other committee of the Board as the Board may from time to
time designate (the “Other Committee”) shall have the sole discretion and
authority to administer and interpret this Plan (the Board, the Compensation
Committee, or the Other Committee, as applicable, that administers and
interprets this Plan, the “Administrator”).

Section 3. Covered Executives

From time to time, the Administrator may select certain key executives of the
Company (the “Covered Executives”) to be eligible to receive bonuses hereunder,
including without limitation such executive officers of the Company who may
constitute “covered employees” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended.

Section 4. Bonus Determinations

The Company may pay bonuses to the Covered Executives under this Plan based upon
such terms and conditions as the Administrator may in its discretion determine;
provided, however, that in no event shall any bonus to a Covered Executive
exceed $10,000,000 in respect of any given calendar year.

Section 5. Bonus Payment

The payment of a bonus to a Covered Executive with respect to a given
performance period shall be conditioned upon the Covered Executive’s meeting
each of the following criteria: (a) the Covered Executive must be employed by
the Company or a subsidiary of the Company on the date on which the bonus is
paid, and (b) the Company must have a reasonable expectation of the Covered
Executive’s continued employment as of and beyond the date on which the bonus is
paid; provided, however, that the Administrator may make exceptions to this
requirement, in its sole discretion, including, without limitation, in the case
of a Covered Executive’s termination of employment, retirement, death, or
disability, or as may be required by or contemplated in an individual employment
or similar agreement. Unless expressly set forth in a given agreement, all
bonuses payable under this Plan shall be paid following the Board’s approval of
the Company’s Annual Report on Form 10-K for the fiscal year in which the
applicable performance period occurs (and, in any event, no later than two and
one-half months following the year in which the bonuses became vested).



--------------------------------------------------------------------------------

Section 6. Amendment and Termination

The Board reserves the right to amend or terminate this Plan at any time in its
sole discretion. Any amendments to this Plan shall require stockholder approval
only to the extent required by any applicable law, rule, or regulation.

Section 7. No Employment Rights

Nothing in this Plan shall confer upon any Covered Executive the right to
continue in the employ of the Company or affect any right that the Company may
have to terminate such employment.

Section 8. Stockholder Approval

No bonuses shall be paid under this Plan unless and until the Company’s
stockholders shall have approved this Plan. This Plan shall be submitted for the
approval of the Company’s stockholders after the initial adoption of this Plan
by the Board.

Section 9. Required Taxes

No later than the date as of which an amount first becomes includible in the
gross income of a Covered Executive for federal, state, local, or foreign income
or employment or other tax purposes with respect to any award under this Plan,
such Covered Executive shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under this Plan shall be conditional on
such payment or arrangements, and the Company and its affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Covered Executive.

Section 10. Governing Law

All questions concerning the construction, interpretation, and validity of this
Plan shall be governed by, and construed and enforced in accordance with, the
domestic laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In furtherance of the foregoing, the internal
law of the State of Delaware will control the interpretation and construction of
this Plan, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

Section 11. Term of Plan

This Plan shall become effective as of February 24, 2017. This Plan shall expire
on the earliest to occur of: (a) the first material modification of this Plan
(as defined in Treasury Regulation § 1.162-27(h)(1)(iii)); (b) the first meeting
of the Company’s stockholders at which members of the Board are to be elected
that occurs after the close of the third calendar year

 

-2-



--------------------------------------------------------------------------------

following the calendar year in which occurred the first registration of an
equity security of the Company under Section 12 of the Securities Exchange Act
of 1934, as amended; or (c) such other date required by Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (including, without limitation, Treasury Regulation
§ 1.162-27(f)(2)). This Plan is intended to be subject to the relief set forth
in Treasury Regulation § 1.162-27(f)(1) and shall be interpreted accordingly.

 

-3-